Citation Nr: 1610694	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2015, the Board remanded the case for further development.



FINDING OF FACT

Hepatitis C was not shown to have been present in service, and hepatitis C, first diagnosed after service, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2011 letter satisfied the duty to notify provisions.  This included the recognized risk factors for hepatitis C.  See VBA Manual M21-1, III.iv.4.I.2.e. (2016).

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's May 2015 remand.

The Veteran was provided a VA medical examination in July 2015, in compliance with a May 2015 Board remand decision.  The July 2015 examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In regards to service connection claims pertaining to hepatitis C, there are recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  The medical recognized risk factors are: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  Hepatitis C arising from air gun immunizations has not been documented; however, it is biologically possible.  See VBA Manual M21-1, III.iv.4.I.2.e.

Analysis

The Veteran contends in a September 2013 VA Form 9, substantive appeal that his separation medical examination, in his service treatment records contained evidence of an inflamed liver, including elevated levels of liver enzymes, ALT, AST and total bilirubin.  He believes that these results should show a condition of an inflamed liver that is consistent with a hepatitis C condition, incurred in service.  In his April 2011 claim, the Veteran asserts that he was told that he had non-A, non-B hepatitis at the time of his 1976 separation examination.

VA treatment records document ongoing treatment for hepatitis C, with the initial date of diagnosis in February 2008.  The February 2008 VA treatment record indicated the Veteran had an outside positive test for hepatitis C in October 2007.  The current disability element of the claim is met.

A March 2011 VA treatment record listed the Veteran's risk factors for hepatitis C as multiple sexual partners, abnormal ALT, ETOH, which he quit 20 years prior, and possibly air gun immunization.  Other risk factors were denied.  VA treatment records and the July 2015 VA examination, as well as the lay evidence of record provide no additional risk factors of the disease.

The Veteran's DD-214 demonstrates that his military occupational specialty (MOS) was as a radar repairman.  The Veteran's service treatment records provide no diagnosis of or treatment for hepatitis C or any variant of hepatitis.  There is also no mention of liver inflammation, testing for liver enzyme levels, or any other liver function testing.  The March 1976 separation examination indicated normal findings by the examiner.  In the March 1976 report of medical history, the Veteran marked "yes" to stomach, liver, or intestinal trouble, although no further explanation was provided.  Jaundice or hepatitis was marked "no" in the report of medical history by the Veteran.  A June 1974 service treatment record reported acute viral enteritis for diarrhea stools, however no mention was made of hepatitis or liver function in this record.  Thus, the Veteran's MOS and service treatment records do not reveal any patently obvious hepatitis C risk factors.

In September 2013, the Veteran stated that his separation medical record contained liver function test results demonstrating elevated levels of liver enzymes, ALT, AST, total bilirubin, increased prothrombin time and a decreased level of albumin.  He indicated these results show an inflamed liver which is consistent with hepatitis C.

While the Veteran is competent to provide statements regarding his military and medical history (elevated liver enzymes), and some symptoms related to hepatitis, he is not competent to diagnose himself or identify the etiology of his disease in this case because it is a complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  Accordingly, the Veteran's statements regarding a diagnosis or a nexus to service for his hepatitis C condition are given little weight.

Furthermore, a review of the service treatment records does not show any of the results reported by the Veteran.  The March 1976 separation examination showed normal findings by the examiner.  In the March 1976 report of medical history, jaundice or hepatitis was marked "no" by the Veteran.  Although he indicated "yes" to stomach, liver, or intestinal trouble, no further explanation was provided.  All of the listed laboratory tests were labeled "normal" or "negative."  Thus, the Veteran's recollection of events many years ago is inconsistent with the contemporaneous medical evidence and results in a lack of credibility.  The Board does not find that he had a non-A, non-B diagnosis in service or at separation.

In a March 2014 informal hearing presentation, the Veteran's representative noted the Veteran's contention of evidence in the service treatment records of an inflamed liver.  The representative requested the Board remand the claim to obtain a VA examination.  After a May 2015 Board remand, the Veteran underwent a July 2015 VA examination.

The July 2015 VA examiner concluded the hepatitis C condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the service treatment records were negative for any liver function tests or radiology examinations which would suggest abnormality of the liver.  She noted that the Veteran claimed his kidneys caused intermittent back pain which was evidence of his liver condition at the time of discharge from service.  The examiner stated the kidneys and liver function independently and unless one had complete organ failure, they will not affect the other organ.

Additionally, the examiner indicated the claimed inflamed liver and elevated liver enzymes were not supported by the service treatment records.  Further, the service treatment records were noted by the examiner as void for any liver function tests at all and had no mention of hepatitis of any type.  The examiner also noted that the Veteran marked "no" in the 1976 report of medical history and she would have expected the Veteran to mark "yes" if he had the diagnosis of non-A and non-B hepatitis, as he claimed.

The Board finds that the evidence in support of a nexus between the Veteran's hepatitis C and his active duty service is not sufficient to substantiate the claim, even to an equipoise position.  The July 2015 medical opinion is persuasive as it contains a comprehensive and reasoned explanation that is based on the Veteran's accurate history found in the record.  The opinion is the most probative evidence as to the nexus element of the claim.

The Veteran submitted an August 2015 statement which reiterated his earlier statements, that lab results from the March 1976 separation examination indicated ALT, AST, PT and bilirubin.  He reported that he asked the July 2015 VA examiner about those test results in his record and she reported to him the records were not found.  As stated previously, the complete service treatment records were obtained and reviewed by the July 2015 VA examiner, and the 1976 separation examination did not contain such lab results.

A February 2016 informal hearing presentation was submitted by the Veteran's representative, requesting an outside opinion from a medical doctor or appropriate expertise.  As indicated previously, the July 2015 VA examination is adequate, based upon the Veteran's prior medical history, including complete service treatment records, and contains reasoned explanations.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, a new VA examination or opinion is not required as the July 2015 VA opinion is a sufficient expert medical opinion.

In light of the foregoing discussion, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for hepatitis C.  The benefit-of-the-doubt doctrine has been considered but as the evidence is not in equipoise there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Therefore, service connection is not warranted.


ORDER

Service connection for hepatitis C is denied



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


